SWEENEY, Chief Judge.
The motion for a stay of the Court’s order entered as of July 10, 1950, has been denied this afternoon in open court. Inasmuch as the commodities ordered sold are perishable and seasonal we cannot allow further delay by the Reconstruction Finance Corporation. The order entered as of July 10, 1950, must be fully complied with by 4:00 P.M. Tuesday, August 8.
Oral motion by the Reconstruction Finance Corporation has been made to have the Court set the amount of a supersedeas bond. This application is apparently made on the mistaken belief that the appeal pending is under subdivision (d) of Rule 62 of the Federal Rules of Civil Procedure, 28 U.S.C.A. Inasmuch as the appeal is from a judgment granting an injunction it is governed by subdivision (c). This being so, this Court exercises its discretion by refusing to suspend or modify the injunction.
The motion of the Reconstruction Finance Corporation is denied.